EXHIBIT 21 FRANKLIN ELECTRIC CO., INC. SUBSIDIARIES OF THE REGISTRANT Subsidiaries consolidated State or country of incorporation Percent of voting stock owned Advanced Polymer Technology, Inc. Michigan Cookson & Zinn (PTL) Limited United Kingdom Coverco S.r.l. Italy Denorco (Proprietary) Limited South Africa EBW, Inc. Michigan Franklin Electric (Australia) Pty. Ltd. Australia Franklin Electric B.V. Netherlands Franklin Electric B.V. (Korea Branch) Korea Franklin Electric B.V. Holding Co., Netherlands Franklin Electric C.V. Netherlands Franklin Electric Canada Canada Franklin Electric Charitable and Educational Foundation, Inc. Indiana Franklin Electric Europa GmbH Germany Franklin Electric German Holding Co. Germany Franklin Electric International Indiana, LLC Indiana Franklin Electric International, Inc. Delaware Franklin Electric Japan Japan Franklin Electric Manufacturing, LLC. Indiana Franklin Electric Properties (Proprietary) Ltd. South Africa Franklin Electric Sales, LLC. Indiana Franklin Electric (SEA) Pty. Ltd. Singapore Franklin Electric spol s.r.o. Czech Republic Franklin Electric (South Africa) Pty. Ltd. South Africa Franklin Electric Subsidiaries, Inc. [inactive] Indiana Franklin Electric (Suzhou) Co., Ltd. China Franklin Electric Trading (Shanghai) Co., Ltd. China Franklin Energy Products (Proprietary) Ltd. South Africa Franklin Wells for the World, Inc. Indiana Franklin Fueling Systems, GmbH Germany Franklin Fueling Systems, Inc. Wisconsin Franklin Fueling Systems Ltd. United Kingdom Franklin Electric Industria de Motobombus Brazil Intelligent Controls, Inc. Maine Little Giant Pump Company, LLC. Oklahoma Motores Electricos Sumergibles De Mexico S. de R.L. de C.V. Mexico Motores Franklin S.A. de C.V. Mexico Motori Sommersi Riavvolgibili S.r.l. Italy 75 Orbit Pump Company South Africa PetroTechnik (Beijing) Trading Company China PetroTechnik do Brasil Ltda Brazil PetroTechnik France SARL France PetroTechnik India Private Limited India PetroTechnik Inc. Delaware Pump Brands (Proprietary) Limited South Africa Servicios De Mesmex S. de R.L. de C.V. Mexico Vertical S.p.A., Italy 75
